Title: To George Washington from Lafayette, 20 May 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris May the 20th 1788

I Have Been Requested to introduce to You Mr de Chastel de la Vallée a french Gentleman Who intends to Visit the United States, and Will probably Settle in one of them. He is Particularly

Recommended to Me By the Marquis de Boüillé to Whose lady He is Related, and I Beg, My dear General, you Will Honour Him with Your Advices in His intended plan.
Not knowing When this Can Reach You, and Having a Speedy Opportunity to write I shall only Present You, My Beloved General, with the filial Respect and Affection of Your Most devoted friend

lafayette

